   Case 2:19-cv-00236 Document 254 Filed 08/16/19 Page 1 of 3 PageID #: 2404




                                             THE HONORABLE JOHN T. COPENHAVER, JR.
                                                   THE HONORABLE MIKI J. THOMPSON




                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

 DON BLANKENSHIP,                                   No.: 2:19-cv-00236

                        Plaintiff,                  DEFENDANT DSCC, LAUREN
                                                    PASSALACQUA, BEN RAY, DAVID
          v.                                        BERGSTEIN, COURTNEY RICE AND
                                                    JUSTIN LAVOIE’S MOTION TO DISMISS
 HONORABLE ANDREW NAPOLITANO                        WITH PREJUDICE
 (RET.), et al.,
                                                    NOTE ON MOTION CALENDAR:
                        Defendant.                  Friday, September 6, 2019




COME NOW Defendants Democratic Senatorial Campaign Committee, Lauren Passalacqua,

Ben Ray, David Bergstein, Courtney Rice, and Justin Lavoie, pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(6) and W. Va. Code § 55-2-12(c), for an order dismissing Plaintiff

Don Blankenship’s claims with prejudice for lack of personal jurisdiction, failure to bring the

action within the statute of limitations period, and failure to state a claim upon which relief can

be granted.




                                                                                  Perkins Coie LLP
DEFENDANT DSCC, ET. AL.’S MOTION TO                                          1201 Third Avenue, Suite 4900
DISMISS (NO. 2:19-CV-00236) – 1                                                 Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
145286602.1
                                                                                  Fax: 206.359.9000
   Case 2:19-cv-00236 Document 254 Filed 08/16/19 Page 2 of 3 PageID #: 2405




In support of this Motion, Defendants adopt and incorporate herein each and every argument and

contention set forth in the accompanying Brief in Support of Defendants’ Motion to Dismiss and

the exhibit and declaration attached hereto.

WHEREFORE for the reasons more fully explained in the accompanying Brief in Support of

Defendants’ Motion to Dismiss incorporated herein, Defendants request that the Court enter an

Order granting the Motion and dismissing the case as to the moving Defendants with prejudice,

together with such other and further relief as the Court deems necessary.

         RESPECTFULLY SUBMITTED this 16th day of August, 2019.


                                                   s/ Anthony J. Majestro
                                                   Anthony J. Majestro, Esq.
                                                   Powell & Majestro, PLLC
                                                   405 Capitol Street, Suite P-1200
                                                   Charleston, WV 25301
                                                   Telephone: (304) 346-2889
                                                   Facsimile: (304) 346-2895
                                                   E-mail: amajestro@powellmajestro.com

                                                   Marc E. Elias (pro hac vice)
                                                   Perkins Coie LLP
                                                   700 13th Street, NW, Suite 600
                                                   Washington, D.C. 20005-3960

                                                   Ben Stafford (pro hac vice)
                                                   BStafford@perkinscoie.com
                                                   Heath Hyatt (pro hac vice)
                                                   HHyatt@perkinscoie.com
                                                   Perkins Coie LLP
                                                   1201 Third Avenue, Suite 4900
                                                   Seattle, WA 98101-3099
                                                   Telephone: 206.359.8000
                                                   Facsimile: 206.359.9000


                                                   Attorneys for Defendants Democratic
                                                   Senatorial Campaign Committee, Lauren
                                                   Passalacqua, Ben Ray, David Bergstein,
                                                   Courtney Rice, and Justin Lavoie


                                                                                 Perkins Coie LLP
DEFENDANT DSCC, ET. AL.’S MOTION TO                                         1201 Third Avenue, Suite 4900
DISMISS (NO. 2:19-CV-00236) – 2                                                Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
145286602.1
                                                                                 Fax: 206.359.9000
     Case 2:19-cv-00236 Document 254 Filed 08/16/19 Page 3 of 3 PageID #: 2406




                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,

v.                                                    Civil Action No. 2:19-cv-00236
                                                      Judge John T. Copenhaver, Jr.

HONORABLE ANDREW NAPOLITANO (RET.),
et al.,

              Defendants.


                            CERTIFICATE OF SERVICE

        The undersigned certifies that on August 16, 2019, the foregoing Motion to

Dismiss was electronically filed using the court’s CM/ECF system and will be

served via the Court’s CM/ECF filing system, which will send notification of such

filing to the attorneys of record at their e-mail addresses on file with the Court.



                                               s/ Anthony J. Majestro
                                               Anthony J. Majestro (WVSB 5165)




145380435.1
